COURT OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
NOS.
2-07-303-CR
        2-07-304-CR
        2-07-305-CR
        2-07-306-CR
        2-07-307-CR
 
EX PARTE                                                                                            

RAYMONDO ACUNA                                                                             

----------
FROM THE 89TH DISTRICT COURT OF WICHITA COUNTY
----------
MEMORANDUM OPINION[1]
AND JUDGMENT
----------
We have considered the appellant=s AMotion To
Dismiss Appeal.@   The motion complies with rule 42.2(a) of the
rules of appellate procedure. Tex. R.
App. P. 42.2(a).  No decision of this court having been
delivered before we received this motion, we grant the motion and dismiss the
appeal.  See  Tex. R.
App. P. 42.2(a), 43.2(f).                                                                    

                                                                    
   PER CURIAM                PANEL F: CAYCE, C.J.; DAUPHINOT
and HOLMAN, JJ.                           

DO NOT PUBLISH                                                                                 





Tex.
R. App. P. 47.2(b)                                                                           

 
DELIVERED: November 8, 2007                                                           




[1]See Tex. R. App. P. 47.4.